 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 808 
In the House of Representatives, U. S.,

November 15, 2012
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6156) to authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to products of the Russian Federation and Moldova and to require reports on the compliance of the Russian Federation with its obligations as a member of the World Trade Organization, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6156) to authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to products of the Russian Federation and Moldova and to require reports on the compliance of the Russian Federation with its obligations as a member of the World Trade Organization, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 112–33 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) 90 minutes of debate, with 60 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means and 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and (2) one motion to recommit with or without instructions. 
2.On any legislative day during the period from November 19, 2012, through November 23, 2012—(a) the Journal of the proceedings of the previous day shall be considered as approved; (b) the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment; and (c) bills and resolutions introduced during the period addressed by this section shall be numbered, listed in the Congressional Record, and when printed shall bear the date of introduction, but may be referred by the Speaker at a later time. 
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I. 
 
Karen L. Haas,Clerk.
